PERRY, C. J.
The defendant was convicted of the crime of armed robbery and appeals.
While this case is concerned with an armed robbery committed by defendant upon a different person and at a different time and place than disclosed by the facts in State v. Gene Roderick, 250 Or 452, 443 P2d 167, decided this day, the legal issues assigned as error by the defendant are identical, as they arose out of the same arrest and seizure of the same .45 Colt pistol. Therefore, the opinion in State v. Gene Roderick, supra, is controlling.
The judgment is affirmed.